Case 3:19-cr-00148-TJC-PDB Document1 Filed 09/11/19 Page 1 of 11 PagelD 1

mE)
UNITED STATES DISTRICT COURT _,,
MIDDLE DISTRICT OF FLORIDA “TISEP 1 1p,
JACKSONVILLE DIVISION whan T 3 ag
; Ei] FRI
JAC Ck sia ICT pul ¢

UNITED STATES OF AMERICA vite fs) sid

i
v. CASE NO. 3:19-cr\4 8-J- RW PHYS

18 U.S.C. § 1343
ROBERT H. HENDRICKS
a/k/a “Bob Hendricks”
INDICTMENT
The Grand Jury charges:

COUNTS ONE THROUGH TWELVE
(Wire Fraud)

A. Introduction

At times material to this Indictment:

1. ROBERT H. HENDRICKS (ROBERT HENDRICKS) was a
licensed real estate broker who provided his services in the Middle District of
Florida. ROBERT HENDRICKS was licensed as a real estate broker in the State
of Florida beginning on or about June 25, 1984, with a current expiration date of
March 31, 2020. On or about June 26, 2019, ROBERT HENDRICKS’s license
was revoked.

2. Crown Commercial Real Estate, Inc. (CCRE) was a Florida for profit
corporation. CCRE was incorporated on January 1, 1990, and has been in
existence since that date.

3. CCRE’s principal place of business was located in Ponte Vedra in St.
Case 3:19-cr-00148-TJC-PDB Document1 Filed 09/11/19 Page 2 of 11 PagelD 2

Johns County, Florida. ROBERT HENDRICKS was a principal in CCRE.

4. ROBERT HENDRICKS utilized CCRE as a subterfuge to facilitate
the fraud, artifice, and scheme perpetrated by him and described more fully below.

3. As part of his real estate practice, ROBERT HENDRICKS became
known as an individual savvy in the commercial real estate world, particularly to
friends and family of ROBERT HENDRICKS. Clients of ROBERT
HENDRICKS, including friends, invested money with ROBERT HENDRICKS
to pursue various real estate ventures that ROBERT HENDRICKS represented
were available and would make them money. Money was invested with both
ROBERT HENDRICKS, personally, as well as through CCRE.

6. ROBERT HENDRICKS controlled accounts at BBVA Compass and
VyStar Credit Union and directed money to an account at SunTrust Bank.

7. BBVA Compass was a financial institution with offices located
throughout the United States, including the State of Florida, and whose accounts
were insured by the Federal Deposit Insurance Corporation (FDIC).

8. VyStar Credit Union was a financial institution with offices located
throughout the State of Florida, and whose accounts were insured by the National
Credit Union Administration.

9. SunTrust Bank was a financial institution with offices located

throughout the United States, including the State of Florida, and whose accounts
Case 3:19-cr-00148-TJC-PDB Document1 Filed 09/11/19 Page 3 of 11 PagelD 3

were insured by the FDIC.
B. Scheme and Artifice
10. Beginning at a time unknown to the Grand Jury, but beginning at least
by in or about March 2011, and continuing thereafter through and including in or
about February 2017, in the Middle District of Florida, and elsewhere, the
defendant,

ROBERT H. HENDRICKS
a/k/a “Bob Hendricks,”

did knowingly and with intent to defraud, devise, and intend to devise, a scheme
and artifice to defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises that related to material
facts, the substance of which scheme and artifice to defraud is described below.
C. Manner and Means

11. The manner and means used to accomplish the scheme and artifice to
defraud included, among others, the following:
a. It was part of the scheme and artifice to defraud that ROBERT
HENDRICKS would and did solicit friends and clients (victim investors) to invest
in fraudulent and sham investments in real property and commercial business
ventures.
b. It was further a part of the scheme and artifice to defraud that

ROBERT HENDRICKS would and did prey upon victim investors by taking
3
Case 3:19-cr-00148-TJC-PDB Document1 Filed 09/11/19 Page 4 of 11 PagelD 4

advantage of victim investors’ confidence in ROBERT HENDRICKS, which was
based on long time friendships.

Cc. It was further a part of the scheme and artifice to defraud that
ROBERT HENDRICKS would and did falsely and fraudulently entice victim
investors to purchase interests in ROBERT HENDRICKS’s real estate
opportunities.

d. _It was further a part of the scheme and artifice to defraud that
ROBERT HENDRICKS would have funds from these victim investors deposited
into accounts that HENDRICKS controlled at BBVA Compass and VyStar Credit
Union.

e. It was further a part of the scheme and artifice to defraud that
ROBERT HENDRICKS would have funds from these victim investors deposited
into an account controlled by E.M. at SunTrust Bank.

f. It was further a part of the scheme and artifice to defraud that
ROBERT HENDRICKS would have funds from these victim investors paid to him
via check or wire made out in the names of ROBERT HENDRICKS, CCRE, or
E.M. for the sole benefit of ROBERT HENDRICKS.

g. It was further a part of the scheme and artifice to defraud that
ROBERT HENDRICKS would and did, by means of materially false and

fraudulent representations, keep and cause to be kept the money obtained from
Case 3:19-cr-00148-TJC-PDB Document1 Filed 09/11/19 Page 5 of 11 PageID 5

victim investors as a result of the false representations.

h. It was further a part of the scheme and artifice to defraud that
ROBERT HENDRICKS would and did fraudulently spend and cause to be spent
the victim investors’ money, in a manner designed to personally enrich ROBERT
HENDRICKS and others.

i. It was further a part of the scheme and artifice to defraud that
ROBERT HENDRICKS would and did cause a transfer of property to him from
J.T. based on the false and fraudulent representation that the property would be
better managed by ROBERT HENDRICKS, and that the property would later be
returned to J.T. It was further a part of the scheme and artifice to defraud that
ROBERT HENDRICKS would and did cause two mortgages to be taken out on
this property with the loan proceeds wired to CCRE for the sole benefit of
ROBERT HENDRICKS.

j. It was further a part of the scheme and artifice to defraud that
ROBERT HENDRICKS, in an effort to cover up the scheme and convince the
victim investors of the veracity of their investments, would and did provide falsified
property documents that represented the purported investments.

k, It was further part of the scheme and artifice to defraud that
ROBERT HENDRICKS, would and did perform acts and make statements to hide

and conceal, and cause to be hidden and concealed, the purpose of the scheme and
Case 3:19-cr-00148-TJC-PDB Document1 Filed 09/11/19 Page 6 of 11 PagelD 6

the acts committed in furtherance thereof.

D. Wires

12. On or about the dates set forth below, in the Middle District of

Florida, and elsewhere, the defendant,

ROBERT H. HENDRICKS
a/k/a “Bob Hendricks,”

for the purpose of executing the aforesaid scheme and artifice to defraud and for

obtaining money and property by means of materially false and fraudulent

pretenses, representations and promises, did knowingly, and with intent to defraud,

transmit and cause to be transmitted by means of wire communication in interstate

commerce, the following electronic funds transfers sent by the victim investors

below:

 

Count

Date

Wire Communication

 

One

10/29/2014

Deposit of V.D. check
for $300,000 to
ROBERT HENDRICKS
into his BBVA account,
the processing of which
occurred via wire
transfer from the state of
Virginia

 

Two

 

 

11/26/2014

 

Deposit of V.D. check
for $250,000 to
ROBERT HENDRICKS
into his BBVA account,
the processing of which
occurred via wire
transfer from the state of

 

 
Case 3:19-cr-00148-TJC-PDB

Document 1 Filed 09/11/19 Page 7 of 11 PagelD 7

 

Count

Date

Wire Communication

 

Virginia

 

Three

1/25/2016

Deposit of V.D. check
for $50,000 to CCRE
into ROBERT
HENDRICKS’s VyStar
account, the funding of
which occurred via wire
transfer from the state of
Georgia

 

Four

2/2/2016

Deposit of V.D. check
for $150,000 to CCRE
into ROBERT
HENDRICKS’s VyStar
account, the funding of
which occurred via wire
transfer from the state of
Georgia

 

Five

3/21/2016

Wire of $200,000 from
S.P. to CCRE into
ROBERT
HENDRICKS’s VyStar
account

 

Six

4/18/2016

Wire of $490,000 from
P.F. to CCRE into
ROBERT
HENDRICKS’s VyStar
account

 

Seven

8/4/2016

Deposit of R.C. check
for $50,000 to CCRE
into ROBERT
HENDRICKS’s VyStar
account, the processing
of which occurred via
wire transfer from the
state of Virginia

 

Eight

 

 

8/29/2016

 

Wire of $196,000 from
P.F. to CCRE into
ROBERT

 

 
‘Case 3:19-cr-00148-TJC-PDB

Document 1 Filed 09/11/19 Page 8 of 11 PagelD 8

 

Count

Date

Wire Communication

 

HENDRICKS’s VyStar
account

 

Nine

10/31/2016

Deposit of A.S. check for
$100,000 to CCRE into
ROBERT
HENDRICKS’s VyStar
account, the funding of
which occurred via wire
transfer from the state of
South Dakota

 

Ten

1/11/2017

Wire of $75,000 from
A.S. to CCRE into
E.M.’s SunTrust Bank
account

 

Eleven

2/13/2017

Wire of $388,962.17
from K&S Exchange. to
E.M.’s SunTrust Bank
account

 

Twelve

 

 

2/13/2017

 

Wire of $388,962.17
from K&S Exchange. to
E.M.’s SunTrust Bank
account

 

All in violation of 18 U.S.C. § 1343.

FORFEITURE

1. The allegations contained in Counts One through Twelve are

incorporated by reference for the purpose of alleging forfeiture pursuant to 18

U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 1343, the defendant,

ROBERT A. HENDRICKS, a/k/a “Bob Hendricks,” shall forfeit to the United

8

 
Case 3:19-cr-00148-TJC-PDB Document1 Filed 09/11/19 Page 9 of 11 PageID 9

States, pursuant to 18 U.S.C. § 981(aj)(1)(C) and 28 U.S.C. § 2461(c), any
property, real or personal, which constitutes or is derived from proceeds traceable
to the violation.

3. The property to be forfeited includes, but is not limited to, a sum of
at least $2,638,924.34, which represents proceeds of the offense.

A, If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party,

Cc. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be

divided without difficulty;
Case 3:19-cr-00148-TJC-PDB Document1 Filed 09/11/19 Page 10 of 11 PagelD 10

the United States shall be entitled to forfeiture of substitute property under the _

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL,

Foreperson

      
 

CHAPA LOPEZ
United States Attorney

 

Assistant United States Attorney

By: S . Lavan

Kelly Kara
Assistant United States Attorney
Deputy Chief, Jacksonville Division

 
 

10
Case 3:19-cr-00148-TJC-PDB Document1 Filed 09/11/19 Page 11 of 11 PagelD 11
FORM OBD-34
9/5/19 Revised No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
vs.

ROBERT H. HENDRICKS
a/k/a “Bob Hendricks”

 

INDICTMENT

Violations: Cts 1-12: 18 U.S.C. § 1343

 

A true bill,

Utbwrahs 8Lhash-

Foreperson

 

Filed in open court this LA day

of September, 2019.

Magu Nadie

Clerk

 

Bail $

 

 

GPO 863 525
